Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Christopher Forbes on 08/22/2022.
In the claims: 
Claim 1:  in claim 1, following “0%,” INSERT: - - and having a differential scanning
calorimetry (DSC) thermogram comprising a melting onset at 210.3 °C and an endothermic peak
at 233.8 °C - -.
Claim 13: CANCEL claim 13.
Claim 17:  in claim 17, following “5% v/v,” INSERT: - - and isolating the solid form of claim 1- -.
	In the abstract:
Abstract: DELETE: “Various polymorphic forms of RAD1901-2HCl, including four crystalline and amorphous forms, are prepared and characterized.  Uses of the various polymorphic forms of RAD1901-2HCl for cancer treatment are also disclosed,” and INSERT: --A solid form of RAD1901-2HCl having an X-ray powder diffraction pattern comprising a peak, in terms of 2-theta, at 11.53 degrees 2θ ± 0.2 degrees 2θ, and compositions, methods, and processes thereof.--


DETAILED ACTION
This Office Action is responsive to Applicant's Remarks, filed July 22, 2022. 
In view of the examiner’s amendment above, claims 1, 7-12, 15-17, 23 and 27-28 are pending. Claims 2-6, 13, 14,  and 18-22, 24-26 and 29 are cancelled. 
Information Disclosure Statement
Applicants' information disclosure statements (IDS) filed on 07/22/2022 have been considered except where lined through. Please refer to Applicants' copy of the 1449 submitted herewith.   
-Cite Nos. 4, 9, 31, 37, 39, 41, 88, 114, 118, and 120 of “U.S. Patents” were not considered because they are redundant, i.e., they were recited twice on the IDS.  
Rejections Withdrawn
The status for each rejection and/or objection in the previous Office Action is set out below.
1.The rejection of claim 1 under 35 U.S.C. § 112(a) is withdrawn per amendment to claim 1, which adds the limitation, “at least four peaks selected from the group consisting of 22.63 degrees 2θ ± 0.2 degrees 2θ  ± 0.2 degrees 2θ, 14.04 degrees 2θ ± 0.2 degrees 2θ, 19.23 degrees 2θ ± 0.2 degrees 2θ, 26.84 degrees 2θ ± 0.2 degrees 2θ, 8.94 degrees 2θ ± 0.2 degrees 2θ, and 22.39 degrees 2θ ± 0.2 degrees 2θ” and  to specify  the polymorph “ having a differential scanning calorimetry (DSC) thermogram comprising a melting onset at 210.3 °C and an endothermic peak at 233.8 °C”
2. The rejection of claim 17 under 35 U.S.C.§ 101, Statutory Double Patenting, over claim 17 of commonly assigned US Patent No. 10,385,008, is withdrawn per the amendment to claim 17 that a) replaces “excluding methanol” with “selected from the group consisting of 2-ethoxyethanol, 1,2,-dichloroethane, and ethyl acetate,” and b) adds “and isolating the solid form of claim 1.”
Allowable Subject Matter
Claims 1, 7-12, 15-17, 23 and 27-28 are allowable. The examiner has conducted a search and has not found relevant prior art that would meet the claims limitations.
REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The instantly claimed RAD1901-2HCl polymorph and the method of making the polymorph are novel and non-obvious over the prior art. 
The closest prior art is WO 2016/176664, of record, which teaches RAD1901, solvents, salts, and crystal polymorphs thereof.
While WO ‘664 does teach crystal polymorphs of RAD1901, it does not recite any specific polymorphs and therefore does not teach a solid form of RAD1901-2HCl having an X-ray powder diffraction pattern comprising a peak, in terms of 2-theta, at 11.53 degrees 2θ ± 0.2 degrees 2θ and at least four peaks selected from the group consisting of 22.63 degrees 2θ ± 0.2 degrees 2θ  ± 0.2 degrees 2θ, 14.04 degrees 2θ ± 0.2 degrees 2θ, 19.23 degrees 2θ ± 0.2 degrees 2θ, 26.84 degrees 2θ ± 0.2 degrees 2θ, 8.94 degrees 2θ ± 0.2 degrees 2θ, and 22.39 degrees 2θ ± 0.2 degrees 2θ, and the prior art does not teach the polymorph having a differential scanning
calorimetry (DSC) thermogram comprising a melting onset at 210.3 °C and an endothermic peak
at 233.8 °C,  which are the distinct features of the instantly claimed polymorph.
Therefore, the prior art neither anticipates nor reasonably makes obvious the claimed invention and therefore, the claimed invention is deemed novel and unobvious over the
prior art.                                                                                                                                                                   
Conclusion
In view of the examiner’s amendment above, Claims 1, 7-12, 15-17, 23 and 27-28 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Telephone Inquiry

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN WELLS whose telephone number is (571)272-7316. The examiner can normally be reached M-F 7:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/L.Q.W./Examiner, Art Unit 1622                                                                                                                                                                                                        	
/ANA Z MURESAN/Primary Examiner, Art Unit 1622